DISSENTING OPINION.
Biggs, J.
defendants admitted: error. — I think that the information is sufficient. Whether the meeting was a lawful one was a question of law upon the facts stated. It is never necessary to plead a legal conclusion. The information need only state that the people had assembled at a certain place and for what purpose they assembled. This is all that is required. Upon these facts, when averred and proved, the defendants could take the judgment of the court whether the meeting was “a lawful one.” The words of the statute “met together for a lawful purpose,” are not descriptive of the offense within the meaning of the decisions relied on by the defendants. But I am of the opinion that the judgment ought to be reversed and the cause remanded, for the reason that the court, against the objections of the defendants, admitted proof of their • declarations and conduct before the meet- . xng was organized, and at a place some distance from the house where the meeting was afterward held.